Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on October 10, 2019, June 8, 2020, January 13, 2021 and May 26, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on October 10, 2019 and December 26, 2019 are accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ) second paragraph for being indefinite because of the following informalities: in reference to claims 1 and 5: the instant claims call for “[use of data] ...other than the one data as an explanatory variable to perform machine learning”; however, it is not definite what qualifies this use of data over “other than the one data”. An amendment and/or further explanation is required. Claims 2-4 depend on claim 1 and inherit the attribute of the base claim or have similar issues. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thirani et al. (U.S. Patent No.11,307,117, hereon Thirani). 
In reference to claim 1: Thirani discloses a press machine (see Thirani, column 4, lines 52-66) comprising: 
a learning-model generating unit that uses one data from among a plurality 5of data collected from a plurality of sensors (see Figs 1, electric current sensors and 4, a sensor system, s110) provided in the press machine, as an objective variable, and uses data to perform machine learning to generate a learning model for the one data, the generation being performed for all of the plurality of data (see Thirani, column 9, lines 33-55); and  
a predicted-value calculating unit (see Fig. 1, activity processing engine) that inputs an actually measured value of 10data other than one data from among the plurality of data collected from the plurality of sensors (from sensor 110), into the learning model for the one data to calculate a predicted value of the one data, the calculation being performed for all of the plurality of data (see column 9, line 56 to column 10, line 20); 
However, Thirani, specifically mentions the phrase “a degree-of-abnormality calculating unit”; however, Thirani computes or performs key diagnostic metrics to obtain current machine states and various states monitored machines; therefore, it is safe to say that it would have been obvious to a person of ordinary skill in the art at the time the invention was made that calculating  a degree of 15abnormality based on a difference between an actually measured value and a predicted value of the plurality of data; and a degree-of-abnormality outputting unit that outputs the calculated degree of abnormality would have been easily achievable considering the learning method implementation of Thirani (see Thirani, column 10, lines 21-62).  
With regard to claim 202: Thirani does not specifically talk about the detail of a press machine; however, a servo press would have been one example considering the crux of the invention of prediction of or degree of abnormality of a machine.  
With regard to claims 253 and 4: Thirani is not explicit about the learning model use of specific variables such as data on a positional deviation, and  202018-004-0/USO_AEK00498US01 data on a speed deviation, as an objective variable, and also uses data other than the one data as an explanatory variable to perform machine learning to generate a learning model for the one data, the generation being performed for all of the plurality of data, the data on the positional deviation, and the data on the speed 5deviation; the predicted-value calculating unit inputs an actually measured value of data other than the one data from among the plurality of data collected from the plurality of sensors, the data on the positional deviation, and the data on the speed deviation, into the learning model for the one data to calculate a predicted value of 10the one data, the calculation being performed for all of the plurality of data, the data on the positional deviation, and the data on the speed deviation, and the degree-of-abnormality calculating unit calculates a degree of abnormality based on a difference between an actually measured value and a predicted value of the plurality of data, the data on the positional deviation, and the 15data on the speed deviation.  However, all these variations of variables could have easily implemented using the activity processing engine 120 in Fig. 1, because engine 120 implements forms of machine learning, heuristic-based analysis, statistical analysis, forms of signal processing, human aided learning, and/or other approaches for interpreting the signals provide similar analysis model. 
In reference to claim 5: see the analysis in reference to claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leonard et al. (U.S. Patent No. 10,082,774) discloses advanced control system for machines. 
Shavit (U.S. PAP 2017/0368413) discloses training system and methods for designing, monitoring and providing feedback of training. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857